Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim 102-106, 111, 114-119 and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toye (US 6,647,662).
Toye ‘662 is directed to a reflective plant treatment material comprising at least one pigment and having high reflectance of UV (280-400 nm), visible (400-700 um) and near infrared (700-800 nm) radiation, but allowing at least part transmission of radiation of 800-2500 nm, and to use of the material and method of treating plants (ABST).
Toye ‘662 teaches the plant treatment material is a ground cover in the form of a sheet e.g. sheets prepared from extruded film. One preferred form is a sheet formed from woven tapes. Preferably, the sheets do not have gaps, holes, slits or openings greater than 5 mm in or between the materials to minimize unwanted plant growth through the sheets of material (col. 3, lines 32-38).
Toye ‘662 teaches additional embodiments where the plant treatment material further comprises at least one additional layer or layers of material coated onto one or both surfaces of the material comprising further polymers and pigments to modify the reflective, transmission and absorbent properties of the ground cover (col. 6, lines 37-43).
Toye ‘662 teaches the tapes may be made from different combinations of polymer and/or pigments/dyes to impart various combinations on the resulting sheets' reflectance and transmittance properties (col. 6, lines 55-60).
Toye ‘662 teaches radiation, in particular visible light (400-700 nm); from the sun on a cloudless day is the prominent form of direct light. On striking a white surface, the reflected light is scattered into predominantly diffuse light. In contrast, if the direct light strikes a metallic surface such as aluminum, the reflected light has a much larger amount of direct light (col. 6, lines 67-69, col. 7, lines 1-5).
Toye ‘662 teaches that direct light has the advantage of travelling further than diffuse light but it has the disadvantage in that it can be reflected out past the plant to be lost for any plant benefit. A high proportion of direct light can also lead to highly concentrations of light in localized areas of leaves and fruit. This can lead to high temperatures and/or very high light levels that can cause sunburning and/or leaves to stop photosynthesizing.  A combination of direct and diffuse light is considered as superior for some plant crops (col. 7, lines 7-15).
Toye ‘662 teaches pigments maybe be used to modify the reflection and transmission of the base layer of the material include white pigments with varying degrees of UV rejection or absorption such as titanium dioxide, barium tinanate, etc. and mixture of the pigments (col. 11, lines 4-11).  Toye ‘662 teaches additional pigment to affect reflective and transmission properties are magnesium silicate, aluminum silicate, silica, aluminum potassium silicate, calcium metasilicate etc. (col. 11, lines 55-60).  Toye ‘662 teaches aluminum compounds may be added to increase reflection of infrared radiation (col. 12, lines 35-40).  
Toye ‘662 teaches the total reflectance of light at various wavelengths in Table 2 (col. 2 and 3, lines 55-67 and 1-18).  

    PNG
    media_image1.png
    523
    619
    media_image1.png
    Greyscale

Toye ‘662 is silent with respect the transmittance and absorbance properties as claimed.  Toye ‘662 does not measure the transmittance in the same wavelength ranges and Toye ‘662 does not measure the absorbance of the ground cover material of woven tapes.
As Toye ‘662 teaches the same materials and substantially the same transmittance percentages in substantially the same ranges including the UV, visible and infrared range, it is reasonable to presume that the property of absorbance and reflectance are the same or obvious over Toye ‘662.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
As to claim 102, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the claimed woven ground cover material of tapes that provide light transmittance and absorbance in UV, visible, IR wavelength motivated by Toye ‘662 which teaches it is known to mix white pigments and metallic pigments and inorganic pigments to produce a woven plant treatment that reflects and transmits and diffuses light to improve the plant crops and reduce burning of the crops from direct light.
As to claim 103, Toye teaches addition of white pigments that can produce microvoids such as calcium carbonate (col. 4, lines 47-60) and metallic pigments that create microvoids (col. 5, lines 5-17) and teaches UV absorbing substances (col. 15, lines 8-21).
As to claim 104, Toye teaches the addition of microvoid pigments and teaches white pigments. Toye teaches titanium dioxide is useful for reducing reflectance of UV light but by itself results in plant treatment materials that have UV reflectance that is insufficient to gain the benefits of the invention. Zirconium dioxide, magnesium zirconate, calcium zirconate, strontium zirconate, barium zirconate and zirconium silicate, calcium carbonate, barium sulphate, magnesium oxide, strontium carbonate and barium carbonate and mixtures of these pigments are preferred pigments (col. 4, lines 1-19).
As to claim 105, Toye teaches the UV absorbing substance can be titanium dioxide (col. 9, lines 15-20).
As to claim 106, Toye teaches a UV absorbing substance can be titanium dioxide and an ultra-fine zinc (col. 18, lines 33-40).
As to claims 111, Toye teaches doped and coated titanium dioxides such as barium titanite, magnesium titanate, strontium titanate, neodymium titanate (col. 3 and 4, lines 65-67, 1-19).  Doped titanium dioxides are equated with coated titanium dioxides.
As to claim 114, Toye teaches a pigment such as titanium dioxide, Zirconium dioxide, magnesium zirconate, calcium zirconate, strontium zirconate, barium zirconate and zirconium silicate, calcium carbonate, barium sulphate, magnesium oxide, strontium carbonate and barium carbonate and mixtures of these pigments are preferred pigments (col. 4, lines 1-19).
As to claim 115, Toye teaches microvoids can be created by uniaxial or biaxially oriented the film (col. 4, lines 52-56) and the microvoids assist with the development of the material’s reflectance and transmittance properties (col. 5, lines 13-17).  
As to claim 116, As Toye teaches uniaxially or biaxially orienting the film, this is equated with stretching (col. 5, lines 35-40).
As to claims 117 and 118, Toye teaches white pigments as those noted with respect to claims 113-116, titanium, and microvoids are formed when the films are stretched.
As to claim 119, Toye teaches the amount of pigment employed are in the range of 5 to 50% (col. 12, lines 61-64).  Toye teaches using 15% calcium carbonate in example 1, 1.5% aluminum pigment in example 4, and examples 6, 7 include addition of cobalt aluminum oxide and ultra-fine zinc and example 8 includes zirconium oxide at 3% and barium sulphate at 8%; barium sulphate at 8% and titanium dioxide at 0.4%; barium sulphate at 8%, lightfast blue at 0.2% and magnesium titanate at 3% (col. 16-18).  Toye teaches various combination of pigments and all at levels above 1%.  Toye teaches microvoiding and titanium dioxide pigments.
As to claim 121, Toye teaches microvoids can be created by uniaxial or biaxially oriented the film (col. 4, lines 52-56) and the microvoids assist with the development of the material’s reflectance and transmittance properties (col. 5, lines 13-17).  As Toye teaches uniaxially or biaxially orienting the film, this is equated with stretching (col. 5, lines 35-40).

Claims 107-110 and 120 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Toye (US 6,647,662) and in view of Klahr et al (US 4,074,482).
As to claim 107-109, Toye teaches a titanium dioxide pigment but differs and does not teach the particle size of the titanium dioxide.
Klahr is directed to a radiation reflective coating for buildings.  Klahr teaches an objective of the present invention is to provide a structure which will produce the greenhouse effect in which ultraviolet radiation from the outside may enter while infrared radiation, radiant heat, and some optical radiation is excluded; while infrared radiation and radiant heat from the interior are retained and prevented from escaping, said greenhouse effect being advantageous for utilizing sun radiation for heating said structure and substantially retaining said heat (col. 1 lines 55-65). 
Klahr teaches titanium dioxide in the form of rutile crystals or anatase crystals and is a particularly advantageous scattering material because of its high refractive index and its low absorption coefficient.  Rutile has a very low ratio of absorption to scattering, and is therefore an advantageous microparticle material since very little of the incident radiation will be absorbed. (col. 3, lines 29-40).
Klahr teaches the radiation reflecting material will be in the form of particles of very small diameter, e.g., of the order of tens of microns to fractions of a micron in diameter (col. 2, lines 66-68). Klahr teaches the reflecting material in microparticle form will have a very large reflecting area per unit mass because of the small particle size (col. 3, lines 1-10.  Klahr teaches the titanium dioxide particles with r = 0.5 microns radius (col. 18, lines 38-40).  A radiation reflecting building as defined in claim 1 wherein the microparticles are in the size range of 0.1 to 10 microns (claim 15).
As to claims 107-109, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ titanium dioxide with a micron particle size motivated to employ a high surface area particle that provides more reflecting surface area.
As to claim 110, Toye teaches a titanium dioxide pigment but differs and does not teach the titanium dioxide is a rutile titanium dioxide.  
Klahr teaches titanium dioxide in the form of rutile crystals or anatase crystals is a particularly advantageous scattering material because of its high refractive index and its low absorption coefficient.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a rutile titanium dioxide motivated to achieve high reflection and low absorbance of light.
As to claim 120, Toye teaches microvoiding and pigments that produce microvoiding when stretched.  Toye differs and does not teach particulate in rutile form. 
Klahr teaches titanium dioxide in the form of rutile crystals or anatase crystals is a particularly advantageous scattering material because of its high refractive index and its low absorption coefficient.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a rutile titanium dioxide motivated to achieve high reflection and low absorbance of light.

Claim 112 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Toye (US 6,647,662) and in view of McGurran et al (KR20090056987).
As to claim 112, Toye teaches titanium (nickel, antimony) oxide and titanium (chrome, antimony) oxide but differs and does not specific with regard to nickel antimony titanate or chromium antimony titanate.
McGurran is directed to a solar control film with may have a single or multiple layer core and includes at least one layer of oriented thermoplastic polymer and infrared absorbing nanoparticles that absorb 100 times more infrared radiation than visible radiation (ABST). McGurran teaches that the films are designed to reflect light at ultraviolet, visible or infrared wavelengths, each layer generally has an optical thickness of less than about 1 micrometer (ie, the physical thickness multiplied by the refractive index).
McGurran teaches the absorbing nanoparticles can be metal oxides such as antimony oxides and then list specific oxides such as nickel antimony titanate among other oxides.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a nickel antimony titanate motivated to improve the infrared absorbance of the solar control film.

Claim 113 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Toye (US 6,647,662) and in view of Ishii et al (US 2006/0167138).
As to claim 113, Toye differs and does not teach a titanium dioxide coated with silica, alumina or combination.
  Ishii is directed to a powder, which selectively absorbs ultraviolet rays (ABST).  Ishii teaches the ultraviolet absorber powder can be used in articles such as woven fabrics or non-woven fabric [0039].  The powder comprising silica-coated zinc oxide fine particles as recited in any one of (15) to (18), wherein the titanium oxide has core (a nucleus)/shell (a husk) structure, wherein the core is a TiO.sub.2-rich structure and the shell is an SiO.sub.2-rich structure [0033].  Ishii teaches the powder comprising silica-coated zinc oxide fine particles of the present invention may contain titanium oxide. UV shielding ability can be increased by containing titanium oxide particles [0110]. Ishii teaches a silica-coated titanium oxide produced by coating in the same method as silica-coated zinc oxide mentioned above, is preferred [0112]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a silica coated titanium oxide motivated to improve the UV shielding ability of the woven or nonwoven fabric.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 102-106, 108-111, 113-115 and 118-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 15 and 16 of U.S. Patent No. 10791680. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the US Patent are directed to a crop netting material that is woven or nonwoven and made from monofilament, multifilament yarn or tape and provides absorbence, transmittance and reflectance over a range of UV, visible and IR wavelengths.  While the instant invention and the US Patent claim differences in the percentage of absorption, transmittance and reflectance in the various wavelengths, as the materials and structure of the films are the same, it is reasonable to presume the instant invention film overlaps or inherently possesses the same properties as the US Patent.
Claims 102-106 of the instant invention are obvious over claims 1 and 12 of the US Patent as the US Patent teaches the same materials and pigments, but fails to claim a microvoiding pigment, as the pigments are the same, the pigments would inherently function the same.  These pigments are inorganic pigments.
As to claims 108-109, the US Patent claim 1, claims titanium dioxide with a particle size greater than 0.5 micron which overlaps claim 108 and 109.
As to claim 110 and 120, the US Patent claim 14 recited rutile form.
As to claim 111 and 113, the US Patent claim 1 recites a titanium dioxide coated with silica, alumina.
As to claim 114, the US Patent claim 1 recited titanium dioxide.
As to claims 115 and 118, as the US Patent teaches the same materials and structure as claimed it is reasonable to presume microvoids are created by the pigments and the titanium pigment is a white pigment.
As to claims 119, the US Patent claim 16 uses at least 1% pigment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Toye US6339898 
Toye US8834987 – WO2011008109

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759